THOMPSON, Presiding Judge,
concurring in part and concurring in the result in part.
I concur in the result with that part of the main opinion that dismisses Brenda Pepper’s appeal to the extent that it is taken from the trial court’s denial of her motion to stay execution of the judgment. I believe that Pepper’s brief on this particular issue did not comply with Rule 28(a)(10), Ala. RApp. P., and that, therefore, her argument as to this issue should not be considered. In all other respects, I concur in the main opinion.